[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR CONTEMPT (202)
Subsequent to the parties' dissolution judgment rendered in December 1982 the court, in a hearing held in September 1992, found the arrearage due defendant from the plaintiff through August 1992 to be $31,385.15.
Since then the plaintiff has paid $13,741, (defendant's Exhibit B). Since September 1992 through May 2001, there have accrued 105 installments at $1400 monthly for a total of $147,000 together with medical coverage reimbursement due the defendant of $4,852.64. The arrearage total as of May 1, 2001 is $169,496.79.
The defendant claims interest on the unpaid sums. Interest is appropriate for wrongful withholding of payment. No interest was claimed by defendant in the 1992 hearing. Although all of the minor children are now adults the unallocated alimony order has never been reexamined, CT Page 6312 although the judgment called for a second look on March 1, 1998. During their minority one or more of them lived with the father from time to time.
The court declines to order interest on the arrears.
So Ordered.
  _____________________________ HARRIGAN, JUDGE TRIAL REFEREE